Title: To Thomas Jefferson from Frederick A. Mayo, 22 July 1822
From: Mayo, Frederick A.
To: Jefferson, Thomas


Hono: Sir
Richmond
the 22 July 1822
I am some what at the loss, respecting the small Vols now on hand, as your Honors directions mention (letter all the Vols of Plutarch as each is now letterd on the back) and so as it respects the rest, it certaintly can be done, but will not the title be very large & crowded, at least much longer than common, as the piece of morroco on the back must be the Size of two titles to contain the same, and the Vols have become considerable smaller, but should it be your hono: wish, not to shorten the titles, the Vols shall be done in that way; and I hope I will be partend for having inquiret, as your Hono: Orders had been plainly given before—Your humble ServantFrederick Mayo